Citation Nr: 9913139	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94 46 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1963 to 
November 1966.  He later had Reserve service, including a 
period of active duty for training in August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 RO decision which denied the veteran's claim 
for service connection for a low back disorder.  He was 
scheduled for an RO hearing in March 1995; however, he failed 
to report for such. 


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for a low back 
disorder.


CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1963 to November 1966.  He later served in the Army Reserve.

Service medical records from the veteran's 1963-1966 active 
duty show that when he was examined for enlistment purposes 
in October 1963, a back disorder was not objectively noted.  
In July 1966, he was seen at the orthopedic clinic and 
diagnosed as having a mild left thoracolumbar paraspinal 
muscle spasm.  X-rays of the lumbosacral spine revealed the 
suggestion of some congenital-developmental anomaly at L2 in 
the posterior arch; and it was noted that the possible 
anomaly was the only area that was suggestive of an 
abnormality.  The veteran was examined for service separation 
purposes in October 1966, at which time the spine was normal 
on clinical evaluation. 

The underwent a routine Reserve examination in July 1977, and 
the spine was normal on clinical evaluation.  On a medical 
history form for the Reserve, in April 1984, the veteran 
denied having a history of recurrent back pain.

A Reserve medical record, dated in August 1986, shows that 
the veteran presented for emergency treatment.  He complained 
of low back pain which began one day earlier, due to lifting.  
X-rays of the lumbar spine reflected narrowing at L5-S1.  The 
assessment/diagnosis was a lumbar strain.

The veteran underwent a routine Reserve examination in April 
1987, and the spine was normal on clinical evaluation.  On an 
accompanying medical history form, the veteran denied a 
history of recurrent back pain.

The veteran had a period of active duty for training with the 
Reserve from August 12 to 25, 1989.  An August 20, 1989 
medical record from such period shows he presented for 
emergency treatment.  His chief complaint regarded knee 
problems.  However, he also complained of pain and spasms 
about the right side of his back.  He said it hurt to lift or 
bend.  It was noted that straight leg raising resulted in 
pain at the left paralumbar region.  It was also noted that 
he had paralumbar tenderness on palpation.  The assessment 
was a lumbosacral strain.  Medication was prescribed and 
limited duty was recommended. 

In May 1990, the veteran was admitted to New England Memorial 
Hospital for several days due to reported severe lumbar 
strain and an inability to move.  A May 1990 CT study of the 
lumbosacral spine, from this hospital, reflects that multiple 
images were taken of the spine, from L3 to the upper sacral 
region.  Mild circumferential disc bulges were noted at the 
studied levels.  There was no evidence which was indicative 
of herniation.  There were relatively moderate degenerative 
changes at the articular facets.  The impression was that 
there was no evidence of disc herniation or other acute 
abnormality.  It was also noted that if it was clinically 
indicated and if the veteran's complaints persisted, a MRI 
examination and possibly lumbar myelography could be 
performed.

In an April 1991 letter to Dr. Timothy Bodzioch, Mark G. 
Goldshein, M.D., indicated that there was clinical data 
showing that the veteran had low back and hip pain.  
Reportedly, a March 1991 film of the lumbar spine revealed 
minimal degenerative changes around the L2-L3 interspace.  An 
April 1991 MRI of the veteran's lumbar spine revealed (1) 
moderate desiccation of the L2-L3 disc, associated with a 
concentric, subligamentous herniation of the disc, causing 
broad but mild anterior indentation across the thecal sac at 
L2-L3, and (2) focal, central posterior, minimal, 
subligamentous herniation of L5-S1, not causing neural 
encroachment.

An October 1991 Reserve examination noted the spine was 
normal on clinical evaluation.  On a medical history form, 
the veteran denied a hisoty of recurrent back pain.

A March 1993 VA compensation and pension examination report 
shows that the veteran reported he had back problems in the 
past.  He brought documentation of his back problems to the 
examination.  (Specifically, he brought an April 1991 MRI 
report from a private facility which showed he had disc 
problems at L2 and L3.)  It was summarized that the veteran 
had a normal examination aside from a history of back and 
knee problems. 

A March 1993 VA X-ray report regarding the lumbar spine shows 
that the veteran had a clinical history of back pain of the 
muscles of the thoracolumbar spine area.  Disc disease was to 
be ruled out.  The impression was that the superomedial 
aspect of the left pedicle of the L2 vertebral body was 
destroyed and that there was a questionable lytic lesion 
involving the S1 body of the left.  The differential 
diagnoses included metastatic disease.

In an April 1993 orthopedic consultation request, it was 
noted that the veteran complained of chronic low back pain.  
On consultation examination, the veteran had low back pain.  
X-rays of the lumbosacral spine reportedly revealed 
degenerative disc disease, mostly at L5-S1 and at the 
posterior aspect of L2-L3.  It was also noted he had probable 
destructive lesions at the pedicle of S1 which were rather 
small and a lesion at the right sacrum near the sacroiliac 
joint.  It was concluded that symptoms of the back were 
attributable to degenerative disease at L5-S1.  It was also 
noted that he had possible destructive lesions and that 
further studies (including CT and bone scans) needed to be 
completed. 

A May 1993 progress note shows that the veteran reported 
having limited range of motion of the spine and tenderness on 
palpation from L5 to the sacrum, with the left side being 
worse than the right.  The assessments included low back pain 
of questionable etiology.  It was noted that a bone scan was 
to be scheduled.

In statements dated from 1993 to 1996, the veteran 
essentially argued that his current low back disorder, 
including disc disease, began with heavy lifting during his 
period of active duty for training in August 1989.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
arthritis, will be presumed if manifest to a compensable 
level within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

The veteran claims service connection for a low back 
disorder.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For a service connection claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the veteran's service medical records from his 
active duty (November 1963 to November 1966) shows that his 
spine was clinically normal on enlistment examination in 
October 1963.  Thereafter, the record shows that he was seen 
for back complaints on one isolated occasion during active 
service in the Army.  Specifically, in July 1966, he 
presented for back treatment at the orthopedic clinic.  X-ray 
studies were performed and were suggestive of a congenital-
developmental anomaly at L2.  As noted, service connection is 
prohibited for congenital or developmental defects.  The 
clinical diagnosis was a mild thoracolumbar muscle spasm.  
There were no subsequent complaints, findings, or a diagnosis 
of an acquired back disorder during active service, including 
at the time of his separation examination in October 1966.

There is no medical evidence of arthritis of the low back 
within the year after the veteran's November 1966 release 
from active service, and there is no basis for finding 
service incurrence for arthritis on a presumptive basis.

A review of the post-service medical evidence shows that the 
veteran first presented for treatment of back complaints in 
August 1986, twenty years after his release from active duty.  
X-ray studies revealed narrowing at L5-S1.  The 
assessment/diagnosis was a lumbar strain.  Even if this was 
during a period of Reserve training (and such is unclear), it 
is neither claimed nor shown that a chronic low back disorder 
was then present.

The veteran primarily argues that his current low back 
disorder began during a period of active duty for training 
with the Reserve in August 1989.  A medical record from such 
period shows he presented for treatment of knee and back 
problems.  It was noted he had pain on straight leg raising 
and tenderness on palpation.  The diagnosis was a lumbosacral 
strain.  He was prescribed medication and limited duty was 
recommended.  

About nine months later, in May 1990, the veteran was 
hospitalized for treatment of back problems at a private 
facility.  A CT study was taken of the lumbosacral spine and 
such revealed moderate degenerative changes at the articular 
facets and mild disc bulges, but no evidence of herniation or 
other acute abnormalities.  Medical records from 1991 
variously show that the veteran was treated for disc problems 
of the back (See April 1991 letter, signed by Mark G. 
Goldshein, M.D.) and show that his back was clinically normal 
(See October 1991 Army Reserve examination report).  The 
veteran underwent a VA compensation examination in March 1993 
and reported a history of back problems.  Following an 
examination, it was noted he was normal aside from a history 
of back and knee problems.  Subsequent records (dated in 
1993) show that the veteran was variously diagnosed as having 
such low back conditions as degenerative disc disease and low 
back pain of questionable etiology. 

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra.  In the instant case, no such medical evidence 
has been presented to link the veteran's current low back 
disorder (including disc disease) with either his 1963-1966 
active duty in the Army or a period of training in the Army 
Reserve (including the August 1989 period of active duty for 
training during which he was treated for an episode of 
lumbosacral strain).  The Board notes that the veteran's own 
lay assertion, that he has a low back disorder which is 
attributable to a period of active duty for training, is not 
cognizable evidence since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition; thus, his statements do not serve to make his 
claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for a low back disorder, his claim must be denied.
	
While the VA does not have a statutory duty to assist prior 
to the submission of a well-grounded claim (Epps v. Gober, 
127 F.3d 1464 (1997)), the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under 38 U.S.C.A. § 5103(a) in a statement of the case that 
informed the veteran of the reasons why his claim had been 
denied, and in the present decision the Board reminds him of 
the evidence that is required to make his claim well 
grounded. 






ORDER

Service connection for a low back disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

